537 S.W.2d 454 (1976)
CITY OF FARMERS BRANCH et al., Petitioners,
v.
AMERICAN HONDA MOTOR COMPANY, INC., Respondent.
No. B-5550.
Supreme Court of Texas.
May 5, 1976.
*455 Carrington, Coleman, Sloman, Johnson & Blumenthal, Marvin S. Sloman and Peter Tierney, Dallas, for respondent.
GREENHILL, Chief Justice.
This is a companion case to our Cause Number B-5551, City of Farmers Branch v. Matsushita Electric Corp. of America, decided this day. 537 S.W.2d 452. The cases were submitted and argued together in this court.
The Honda warehouse in Farmers Branch stores parts and accessories for Honda automobiles, motorcycles, and outboard motors. The parts and accessories were imported from Japan in sealed sea vans. As in Matsushita, Farmers Branch assessed ad valorem personal property taxes on these items for the year 1972. Honda declined to pay the tax and brought this suit for a declaratory judgment that the merchandise was tax-exempt under the import-export clause, Section 10 of Article I of the United States Constitution.
The questions are the same as those presented in Matsushita, and the disposition of those questions in Matsushita control the disposition of this cause.
The judgments of the trial court and the Court of Civil Appeals, 527 S.W.2d 776, are reversed; the injunction entered by the trial court against the assessment and collection of the taxes is dissolved; and judgment is here rendered that Honda is subject to the nondiscriminatory ad valorem taxes assessed by Farmers Branch.